Citation Nr: 0806026	
Decision Date: 02/22/08    Archive Date: 03/03/08

DOCKET NO.  05-01 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement for service connection for groin and 
abdominal folliculitis and if so, is service connection 
warranted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1991 to March 
1998. 
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 1998 rating decision of the Seattle, 
Washington, Department of Veterans Affairs (VA).  

By history, it is noted that in April 1998 the RO denied the 
veteran's claim of entitlement to service connection for 
groin and abdominal folliculitis.  The veteran did not appeal 
the determination; thus, it became final.  In April 2004, it 
received an informal claim to reopen the matter.  Although 
the RO did not reopen the claim in the August 2003 rating 
decision, the Board is required to consider whether new and 
material evidence had been presented, and then if so, the 
merits of the claim can be considered.  The Board will make 
an initial determination as to whether evidence that is "new 
and material" has been submitted.  See Jackson v. Principi, 
265 F.3d 1366 (Fed Cir. 2001).  The issue is as phrased on 
the title page of the decision. 


FINDINGS OF FACT

1.  Service connection for groin and abdominal folliculitis 
was denied in an April 1998 rating decision.  The veteran was 
notified of this decision and he did not file an appeal.

2.  Evidence received since the April 1998 rating decision is 
not cumulative or redundant and relates to an unestablished 
fact necessary to substantiate the claim.  However, it is not 
of such significance that it raises a reasonable possibility 
of substantiating the claim for groin and abdominal 
folliculitis.


CONCLUSION OF LAW

New and material evidence has not been received since the 
RO's April 1998 decision, which denied a claim of entitlement 
to service connection for groin and abdominal folliculitis; 
the claim for service connection for groin and abdominal 
folliculitis is not reopened.  38 U.S.C.A. §§ 5108, 7105(c) 
(West 2002); 38 C.F.R. §§ 3.156, 20.1103 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Pertinent Law and Regulations

New and Material Evidence

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The 
governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108.  The 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

For claims filed on and after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  
38 C.F.R. § 3.156(a) (2007).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

II.  Analysis

In the April 1998 rating decision, the RO denied the claim 
for entitlement to service connection for groin and abdominal 
folliculitis on the basis that there was no evidence of a 
current groin and abdominal folliculitis diagnosis.  The 
evidence of record at the time of the decision consisted of 
the veteran's service medical records from May 1991 to 
January 1998 and a VA examination dated in January 1998.  The 
veteran was notified of the decision in June 1998.  The 
veteran did not file an appeal and the April 1998 rating 
decision became final.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.  

In April 2004, the veteran submitted a new claim for groin 
and abdominal folliculitis.  In order to reopen this claim, 
new and material evidence must be submitted.  38 U.S.C.A. 
§ 5018; 38 C.F.R. § 3.156.  

The evidence submitted since the April 1998 rating decision 
includes a lay statement from the veteran's wife regarding 
his condition, a statement from the veteran regarding his 
condition, and VA clinical entries dated in 2003. 

The Board finds the evidence submitted by the veteran to be 
new because it has not been previously submitted to agency 
decisionmakers, and is neither cumulative nor redundant.  
However, the evidence is not material for several reasons.  
The VA treatment records show that in May 2003 the veteran 
had some small white macular lesions, which are normal skin 
for the base of the penis and scrotum area.  The doctor 
reported seeing no rash at all.  A claim for service 
connection requires evidence of a current disability; the VA 
treatment records do not provide evidence of a current 
disability and therefore, would not assist the veteran in 
establishing this element.  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) (Court stated "Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability," 
and held "[i]n the absence of proof of a present 
disability[,] there can be no valid claim"); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992); see Sanchez-
Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (symptoms 
alone, without a finding of an underlying disorder, cannot be 
service-connected).

There is also a lay statement by the veteran's wife, stating 
that the veteran has had a recurring rash for the past 10 
years, which he developed in Germany in 1994.  She states 
that due to his condition, it has been very difficult to have 
intimate relations with him.  The veteran also submitted a 
statement stating that his rash is very bothersome and has 
interfered with his sexual relationship with his wife.  He 
states that he believes the rash is chronic in nature because 
it keeps coming back.  While lay witnesses are competent to 
report symptoms, lay opinion as to the presence of a 
disability is not competent evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (a lay person is not 
competent to give evidence of matters that require medical 
knowledge).  At a hearing before the undersigned conducted in 
December 2007, the veteran stated that the rash recurs every 
month but there is no documentation to support this 
assertion.  Therefore, as there is no evidence of a current 
disability, the Board does not find that there is material 
evidence with which to reopen the veteran's claim.

As there is no new and material evidence before the Board, 
the Board lacks jurisdiction to review the merits of a 
previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).

III. Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
that VA will request that the claimant provide any evidence 
in his possession that pertains to the claim.

The RO did not provide a VCAA notice letter to the veteran 
prior to the initial adjudication of the claim.  The RO sent 
VCAA notice to the veteran in May 2003, informing him of the 
notice that would be necessary to establish a claim for 
service connection.  Even though this service connection was 
for a different claim, the Board determines that the veteran 
was on notice of the information needed to substantiate a 
service connection claim.  Notwithstanding this belated 
notice, the Board determines that there was no prejudice to 
the veteran because the claim was readjudicated in August 
2003.  The veteran thus was not prejudiced by any defect in 
timing, as "the purpose behind the notice has been satisfied 
. . . that is, affording a claimant a meaningful opportunity 
to participate effectively in the processing of [the] claim. 
. . ."  Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005).  
Furthermore, the veteran's representative did not raise any 
issues of prejudice to the veteran with regard to lack of 
VCAA notice.

With regard to claims to reopen finally disallowed claims, 
the VCAA requires notice of the evidence needed to reopen the 
claim as well as the evidence to establish the underlying 
benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  
The RO sent a letter in May 2003, stating what is necessary 
to establish a claim for service connection and informed the 
veteran of what qualifies as new and material evidence and 
what is needed to establish service connection. 

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  As previously 
defined by the courts, those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

Elements (1), (2) and (3) (veteran status, current existence 
of a disability and relationship of such disability to the 
veteran's service), are not at issue.  Regarding elements (4) 
(degree of disability) and (5) (effective date of the 
disability), he was provided with notice of the type of 
evidence necessary to establish a disability rating in a 
March 2006 letter.  While this letter was sent after the 
initial rating decision, the Board determines that the 
veteran is not prejudiced, because the veteran had a 
meaningful opportunity to participate effectively in the 
processing of his claim and his claim was readjudicated.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the veteran's service 
medical records and VA treatment records.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).


ORDER

New and material evidence having not been received, the claim 
of entitlement to service connection for groin and abdominal 
folliculitis remains final and is not reopened.  The appeal 
is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


